DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a text region generator configured to generate", "a classifier configured to assign", "a sub-region 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a classification” in line 1. It is unclear if the same classification from claim 1 is being referred to in claim 5 or a different classification. If it is the same classification as in claim 1, it should read –the classification--.
Claim 6 recites the limitation “a price text sub-region” in line 1. It is unclear if the same price text sub-region from claim 1 is being referred to in claim 6 or a different price text sub-region.  If it is the same price text sub-region as in claim 1, it should read--the price text sub-region--. 
 Claim 15 recites the limitation “a classification” in line 1 and “a classifier” in line 4. It is unclear if the same classification and same classifier from claim 11 is being referred to in claim 15 or a different classification and different classifier. If it is the same classification and same classifier as in claim 11, it should read –the classification—and –the classifier--.
Claim 16 recites the limitation “a price text sub-region” in lines 1-2. It is unclear if the same price text sub-region from claim 11 is being referred to in claim 16 or a different price text sub-region.  If it is the same price text sub-region as in claim 11, it should read--the price text sub-region--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0363625 A1) in view of Wu et al. (US 2016/0260051 A1; hereinafter “Wu”) and further in view of Schwartz (US 2016/0171707 A1).
Regarding claim 1, Wu et al. teaches, a method of price text detection by an imaging controller, comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; Note the imaging controller is a processor): 
obtaining, by the imaging controller, an image of a shelf supporting labels bearing price text (As shown in Fig. 9, images of a store shelf are acquired, including the product price and barcode; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable price 56 on the product label; Para. 0056); 
generating, by the imaging controller, a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-images including the one or more barcode candidate regions; Para. 0125: FIG. 11 
Wu et al. does not expressly disclose the following limitations: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification for a respective text region; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Wu teaches, assigning, by the imaging controller (Fig. 3B: processor of the control unit; Fig 3A: store shelf image acquisition system 12), a classification to each of the text regions, selected from a price text classification and a non-price text classification for a respective text region (As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification);
wherein the imaging controller (Fig. 3B: processor of the control unit; Fig 3A: store shelf image acquisition system 12), within each of a subset of the text regions having the price text classification (As shown in Fig. 4B, number 76 is one of the text regions (i.e. is a subset of the text regions); Note: number is a price text classification): 
detects a price text sub-region (As shown in Para. 0015, if the element is a number, detection includes performing digit detection; As shown in Fig. 4B, number 76 is a sub-region of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a classification to each of the text regions from a price text classification and a non-price text classification and detect a price sub-region within a subset of the text regions having the price text classification as taught by Wu into the price text detection of Wu et al. in order to improve accuracy and robustness and retail store management (Wu, Paras. 0005 and Para. 0067).
The combination of Wu et al. and Wu does not expressly disclose the following limitations: and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Schwartz teaches, and generates a price text string by applying character recognition to the price text sub-region (As shown in Para. 0120, price text in a character bounding box (i.e. price text sub-region) is identified; Para. 0111: optical character recognition (OCR) extracts prices from the image; Para. 0112: OCR is run on regions that correspond to each piece of text (i.e. price); As shown in Para. 0113, OCR converts text images to symbolic text; Para. 0118: sequences of character strings that has digits (i.e. price string) is input into OCR);
and presenting, by the imaging controller (Fig. 2: processor 235; As shown in Para. 0044: imaging device 115 includes a processor; Note: processor is an imaging controller), locations of the subset of text regions, in association with the corresponding price text strings (As shown in Para. 0120, the location of characters with relation (i.e. association) to others in the character bounding box (i.e. subset of text regions) is used to identify price text; As shown in Para. 0112, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a price text string using character recognition on the price text sub-region and presenting locations of the subset of text regions in association with the price text strings as taught by Schwartz into the combined price text detection of Wu et al. and Wu in order to identify price text from other text (Schwartz, Para. 0120).
Regarding claim 2, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 1.
Wu et al. in the combination further teaches, further comprising: prior to generating the text regions, identifying the candidate text elements comprises applying a blob detection operation to the image (Para. 0114: a combination of average edge strength, average edge orientation, and morphological filtering are used for blob detection; Para. 0114: FIG. 9 shows the results of applying the algorithm on an example shelf image. As shown in FIG. 9, more false positives 302, 316, 318,324,326, 328 and 330 are detected to ensure the detection of true positives 310, 312, 314, 320 and 326. These false-positives are easily removed during the barcode recognition step; Note: blob detection is applied to detect candidate regions on the images before the image recognition step).
Regarding claim 4, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 2.
Wu et al. in the combination further teaches, wherein generating the text regions 
for each pair of the candidate text elements, determining whether a difference between a size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding between candidate regions includes a maximum size (i.e. below a size threshold)).
Regarding claim 5, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 1.
Wu in the combination further teaches, wherein assigning a classification to each of the text regions comprises (As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification):
generating a feature descriptor for the text region (As shown in Fig. 4B, region 76 and region 78 each have a descriptor (i.e. number and text, respectively); As shown in Para. 0053, image elements each have a category; Note: the image elements are the features and the category is the descriptor of the features);
providing the feature descriptor to a classifier (Fig. 1: heuristic promotion price tag classifier module 22; As shown in Fig. 4B, region 76 and region 78 each have a descriptor (i.e. 
and receiving the classification from the classifier (Fig. 1: heuristic promotion price tag classifier module 22; As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); As shown in Para. 0006, heuristic promotion price tag classifier module extracts heuristic attributes from the acquired images; Para. 0045: heuristic parameters are useful in classifying; Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification).
Regarding claim 10, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 1.
Schwartz in the combination further teaches, the presenting further comprising presenting a confidence level corresponding to each price text string (Schwartz, As shown in Para. 0120, the location of characters with relation (i.e. association) to others in the character bounding box (i.e. subset of text regions) is used to identify price text; As shown in Para. 0112, OCR is ran on regions of each piece of text such as price; Para. 0018: expected sequence of characters includes digits (i.e. prices text string); As shown in Para. 0119, OCR provides a confidence score/value and selects the result that matches the expected sequences of characters).
Regarding claim 11, Wu et al. teaches, a server for detecting price text, comprising (Para. 0084: internet-based programs stored on a remote server; Abstract: image processing 
 a memory storing an image of a shelf supporting labels bearing price text (Para. 0099: the data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; images of a store shelf are acquired, including the product price and barcode, as seen in Fig. 9; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable price 56 on the product label; Para. 0056); 
an imaging controller coupled to the memory, the imaging controller comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; Note the imaging controller is a processor):
3Appl. No. 16/610852 Reply to Office Action of May 14, 2021a text region generator configured to generate a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-images including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text)).
Wu et al. does not expressly disclose the following limitations: a classifier configured to 
However, Wu teaches, a classifier (Fig. 1: heuristic promotion price tag classifier module 22) configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification for a respective text region (As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification);
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (As shown in Para. 0015, if the element is a number, detection includes performing digit detection; As shown in Para. 0054, the regions of each element are identified; As shown in Fig. 4B, there are multiple regions with different categories (i.e. number 76 is a sub-region and text 78 is a sub-region); Note: number 76 is a sub-region of the text regions (i.e. is a price text sub-region)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a classification to each of the text regions from a price text classification and a non-price text classification and detect a price sub-region within a subset of the text regions having the price text classification as taught by Wu 
The combination of Wu et al. and Wu does not expressly disclose the following limitations: and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings.
However, Schwartz teaches, and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (As shown in Para. 0120, price text in a character bounding box (i.e. price text sub-region) is identified; Para. 0111: optical character recognition (OCR) extracts prices from the image; Para. 0112: OCR is run on regions that correspond to each piece of text (i.e. price); As shown in Para. 0113, OCR converts text images to symbolic text; Para. 0118: sequences of character strings that has digits (i.e. price string) is input into OCR);
and to present locations of the subset of text regions, in association with the corresponding price text strings (Fig. 2: processor 235; As shown in Para. 0044: imaging device 115 includes a processor; As shown in Para. 0120, the location of characters with relation (i.e. association) to others in the character bounding box (i.e. subset of text regions) is used to identify price text; As shown in Para. 0112, OCR is ran on regions of each piece of text such as price; As shown in Para. 0113, OCR converts text images to symbolic text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a price text string using character recognition on the price text sub-region and presenting locations of the subset of text 
Regarding claim 12, the combination of Wu et al. Wu, and Schwartz teaches the limitations as explained above in claim 11.
Wu et al. in the combination further teaches, the text region generator further configured, prior to generating the text regions, to identify the candidate text elements by applying a blob detection operation to the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0114: a combination of average edge strength, average edge orientation, and morphological filtering are used for blob detection; Para. 0114: FIG. 9 shows the results of applying the algorithm on an example shelf image. As shown in FIG. 9, more false positives 302, 316, 318,324,326, 328 and 330 are detected to ensure the detection of true positives 310, 312, 314, 320 and 326. These false-positives are easily removed during the barcode recognition step; Note: blob detection is applied to detect candidate regions on the images before the image recognition step).
Regarding claim 14, the combination of Wu et al., Wu, and Schwartz teaches the limitation as explained above in claim 12.
Wu et al. in the combination further teaches, the text region generator configured to 
for each pair of the candidate text elements, determining whether a difference between a size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding between candidate regions includes a maximum size (i.e. below a size threshold)).
Regarding claim 15, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 11.
Wu in the combination further teaches, the classifier configured to assign a classification to each of the text regions by (Fig. 1: heuristic promotion price tag classifier module 22; As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification):
generating a feature descriptor for the text region (As shown in Fig. 4B, region 76 and region 78 each have a descriptor (i.e. number and text, respectively); As shown in Para. 0053, image elements each have a category; Note: the image elements are the features and the category is the descriptor of the features);

and receiving the classification from the classifier (Fig. 1: heuristic promotion price tag classifier module 22; As shown in Fig. 4B, there are multiple regions with different categories (i.e. numbers 76 and text 78); As shown in Para. 0006, heuristic promotion price tag classifier module extracts heuristic attributes from the acquired images; Para. 0045: heuristic parameters are useful in classifying; Note: categories are a classification. Numbers 76 are a price text classification and text 78 is a non-price text classification).
Regarding claim 20, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 11.
Schwartz in the combination further teaches, the interpreter further configured to present a confidence level corresponding to each price text string (As shown in Para. 0120, the location of characters with relation (i.e. association) to others in the character bounding box (i.e. subset of text regions) is used to identify price text; As shown in Para. 0112, OCR is ran on regions of each piece of text such as price; Para. 0018: expected sequence of characters includes digits (i.e. prices text string); As shown in Para. 0119, OCR provides a confidence score/value and selects the result that matches the expected sequences of characters).

Claims 3, 6-9, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0363625 A1) in view of Wu et al. (US 2016/0260051 A1; hereinafter “Wu”) and further in view of Schwartz (US 2016/0171707 A1) and Mendonca et al. (US 10,133,951 B1, hereinafter “Mendonca”).
Regarding claim 3, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 2.
The combination of Wu et al., Wu, and Schwartz does not expressly disclose the following limitation: wherein generating the text regions comprises: for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
However, Mendonca teaches, wherein generating the text regions comprises (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 128)): 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold (Col. 14, lines 1-20: distance information between an initial region and each of the candidate regions of interest can be determined 606. In this example, a first estimated region that minimizes the sum of absolute distances between itself and the candidate regions is determined 608. Thereafter, a distance between the candidate regions and the first estimated region is determined, and candidate regions associated with a distance that fails to satisfy a first threshold distance are discarded 610…. approaches in generating the candidate regions and other such approaches as described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a distance threshold for the distance 
Regarding claim 6, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 1.
The combination of Wu et al., Wu, and Schwartz further teaches, wherein detecting a price text sub-region comprises (Wu, As shown in Para. 0015, if the element is a number, detection includes performing digit detection; As shown in Fig. 4B, number 76 is a sub-region of the text regions (i.e. is a price text sub-region)): 
assigning the candidate text elements within the text region to groups based on respective sizes of the candidate text elements (Wu et al., Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the candidate regions can include text such as price and are grouped by size constraint).
The combination of Wu et al., Wu, and Schwartz does not expressly disclose the following limitations: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define 
However, Mendonca teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca into 
Regarding claim 7, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 6.
Mendonca in the combination further teaches, wherein selecting the primary one of the groups comprises selecting the group having the largest area (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group ; Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Col. 5, line 66: to determine the area of a bounding box; Note: the bounding box for the group of text can be extended to a set of regions containing the text for a determined area (i.e. large size area)).
Regarding claim 8, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 6.
Wu et al. in the combination further teaches, further comprising: prior to assigning the candidate text elements within the text region to groups, binarizing the text region (Para. 0055: i (i.e. groups) is detected after binarization; Para. 0118).
Regarding claim 9, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 6.
Mendonca in the combination further teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).
Regarding claim 13, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 12.
The combination of Wu et al., Wu, and Schwartz does not expressly disclose the 
However, Mendonca teaches, the text region generator configured to generate the text regions by (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 128)): 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold (Col. 14, lines 1-20: distance information between an initial region and each of the candidate regions of interest can be determined 606. In this example, a first estimated region that minimizes the sum of absolute distances between itself and the candidate regions is determined 608. Thereafter, a distance between the candidate regions and the first estimated region is determined, and candidate regions associated with a distance that fails to satisfy a first threshold distance are discarded 610…. approaches in generating the candidate regions and other such approaches as described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a distance threshold for the distance between candidate text regions as taught by Mendonca into the combined price text detection of Wu et al., Wu, and Schwartz in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55).
Regarding claim 16, the combination of Wu et al., Wu, and Schwartz teaches the limitations as explained above in claim 11.
The combination of Wu et al., Wu, and Schwartz further teaches, the sub-region generator configured to detect a price text sub-region by (Wu, As shown in Para. 0015, if the 
assigning the candidate text elements within the text region to groups based on respective sizes of the candidate text elements (Wu et al., Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the candidate regions can include text such as price and are grouped by size constraint).
The combination of Wu et al., Wu, and Schwartz does not expressly disclose the following limitations: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group);  
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the 
 and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca into combined the price text detection of Wu et al., Wu, and Schwartz in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 17, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 16.

Regarding claim 18, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 16.
The combination of Wu et al., Wu, Schwartz, and Mendonca further teaches, the sub-region generator further configured (Wu, As shown in Para. 0015, if the element is a number, detection includes performing digit detection; As shown in Para. 0054, the regions of each element are identified; As shown in Fig. 4B, there are multiple regions with different categories (i.e. number 76 is a sub-region and text 78 is a sub-region); Note: number 76 is a sub-region of the text regions (i.e. is a price text sub-region)), prior to assigning the candidate text elements within the text region to groups, to binarize the text region (Wu et al., Para. 0055: detecting i (i.e. groups) is detected after binarization; Para. 0118).
Regarding claim 19, the combination of Wu et al., Wu, Schwartz, and Mendonca teaches the limitations as explained above in claim 16.
Mendonca in the combination further teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Rizzolo et al. (US 2017/0032311 A1) teaches a store shelf imaging system and method.
Wu et al. (US 2015/0363758 A1) teaches a store shelf imaging system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664